MEMORANDUM OF DECISION RE MOTION TO REVIEW PERMANENCY PLAN
This memorandum of decision addresses a motion by the State of Connecticut and the petitioner to review and approve the permanency plan, filed in Superior Court concerning the above mentioned child. The plan recommended the termination of the parental rights (TPR) of the respondent mother Julia V. (Julia), and the respondent father Alfredito V. (Alfredito), the biological parents of Varsachi V., born 11/00, and for his adoption. The plan also recommended that the court make a finding that it was not appropriate to continue to make reasonable efforts to reunify the child with Julia.
The history of the file reflects that DCF obtained custody of Varsachi through an Order of Temporary Custody (OTC) entered by the court (D. J.) in January 2001. On the same day, DCF also filed a petition alleging that Varsachi was neglected and uncared for. In January 2001, Judge D. sustained the OTC and ordered specific steps for both parents.
In July 2001, before the court (R. J.), Julia pled nolo contendre to one count of neglect, in that she denied Varsachi proper care, while CT Page 1712 Alfredito stood silent. Judge R adjudicated Varsachi neglected and committed him to the custody of DCF for one year, until July 2002. Judge R. also entered specific steps for both parents.
In February 2002, Judge R. over the objection of Alfredito, approved of the permanency plan, which called for a TPR and adoption. The court file notes that Julia was not present for this hearing.
DCF filed the TPR petition against Alfredito and Julia in May 2002. Alfredito was served in hand with the petition at Corrigan Correctional Center in Uncasville, while Julia was noticed by publication. She failed to appear and was noticed by publication and defaulted, effective May 2002.
In July 2002, the court (B., JTR) appointed an attorney to conduct a diligent search for Julia. The attorney reported in September that she was unable to find Julia.
The TPR was tried before this court in October 2002.
A decision was rendered on 12/02 in favor of the petitioner and Julia and Alfredito's parental rights were terminated.
This court has jurisdiction over the pending case. Notice of this proceeding has been provided in accordance with the applicable provisions of the Practice Book. No action is pending in any other court affecting custody of Varsachi.
The court will apply all of the evidence and testimony that was heard in the TPR trial on 12/02 to this matter.
The court has utilized the applicable legal standards2 in considering this evidence and the testimony of the witness. Upon deliberation, the court finds that the State has proven by clear and convincing evidence at trial that the plan proffered (TPR and adoption) is in the best interest of Varsachi. The court also finds that this plan also takes into consideration his need for permanency.3
The court further notes that there is no evidence of either Julia or Alfredito, through their counsel, offering alternate plans for Varsachi's future.
Therefore, the permanency plan dated 10/02 and filed on 10/02 is approved.
Taylor, J.